Citation Nr: 1418414	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1989; he subsequently served in both the Army National Guard and the Army reserves with National Guard and Reserve Activation periods from November 2004 to January 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record reflects that the Veteran testified at a RO hearing before a Decision Review Officer in March 2012; however, the transcript of that proceeding is not currently part of the record

In March 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On March 5, 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew from his appeal the issue of entitlement to service connection for Bell's palsy. 

2. Obstructive sleep apnea cannot be satisfactorily disassociated from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to service connection for Bell's palsy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

In a November 2008 rating decision, the RO denied the Veteran's claim of service connection for Bell's palsy and the Veteran timely appealed that determination.  

At his Board hearing in March 2014, the Veteran indicated his intent to withdraw from appellate status his claim of service connection for Bell's palsy; and, he followed up with a signed written statement on the same day requesting to withdraw the claim of service connection for Bell's palsy.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The Veteran effectively withdrew his appeal as to the issue of entitlement to service connection for Bell's palsy in March 2014.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that claim.  As such, the Board does not have jurisdiction to review the issue of entitlement to service connection for Bell's palsy, and it is therefore dismissed.

II.  Service Connection

The Veteran seeks service connection for sleep apnea, asserting that the onset of the disability occurred during his deployment to Iraq.  

The grant of  service connection for obstructive sleep apnea constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran served in Iraq from March 2005 to December 2005.  

A VA examiner in March 2011 found no relationship between the Veteran's obstructive sleep apnea and his service, reasoning that it was first discovered after service in 2008, after the Veteran had gained 60 pounds.  This examiner, however, did not consider the Veteran's assertions that he suffered from the disability several years before it was actually diagnosed.  

According to Page 3 of a February 2003 Report of Medical Examination (DD Form 2808), the Veteran was already overweight as early as February 2003 prior to his Iraq deployment in 2005 and no sleep apnea was noted at that time.  

Moreover, a service treatment record from October 2005 notes that the Veteran was having trouble sleeping.  The Veteran also had headaches and facial droop as a result of Bell's Palsy that later resolved.  The examiner did not opine as to the origin or onset of the Veteran's sleep troubles.  

Although obstructive sleep apnea was not officially diagnosed until 2008, post-deployment records note that the Veteran needed a prescription for Lunesta (a sleep aid) in May 2006, only 5 months after returning from Iraq; and, a possible diagnosis of sleep apnea was indicated in July 2006.  Moreover, the Veteran testified at his Board hearing in March 2014 that he was supposed to have a sleep study in 2006 but he put it off until 2008.  Furthermore, the Veteran's wife, who is a registered nurse, provided a competent and credible statement that she witnessed the Veteran having periods of apnea during his sleep as soon as he came back home from Iraq.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, the Veteran has (1) a current diagnosis of obstructive sleep apnea, (2) service treatment records noting sleep difficulties; and, (3) competent and probative evidence tending to show that the Veteran's sleep apnea had its onset during deployment in Iraq in 2005.  The statement of the Veteran's wife is highly probative because she is capable from both a lay standpoint and a professional standpoint to observe the Veteran's behavior during his sleep and she first noticed the apnea when the Veteran returned from Iraq.  Thus, it logically follows that the sleep apnea began during deployment in Iraq, as there is no indication that it pre-existed this period of service.  Moreover, the record does not contain any other etiology or cause for the sleep difficulties that were first noted during service.  

Even when considering the March 2011 opinion, the evidence is at least in equipoise as to the onset of the Veteran's sleep apnea.  Thus, all doubt is resolved in the Veteran's favor, and service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The issue of service connection for Bell 's palsy is dismissed. 

Service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.  

A February 2003 enlistment examination notes a bilateral hearing loss disability.  What is not yet known is whether the Veteran's 2003 hearing loss disability was incurred during basic training between March 1989 and July 1989; and/or, whether the Veteran's February 2003 pre-existing hearing loss underwent a permanent increase in severity during his second period of active service that included Iraq Deployment in 2005.

Because the Veteran's duties in Iraq included noise exposure from small arms fire, a VA examination is necessary to determine the current nature and likely etiology of the Veteran's hearing loss.

Furthermore, it appears that the record is incomplete.  According to the record, the Veteran testified at a personal hearing at the RO in March 2012; however, the transcript of that proceeding has not yet been associated with the claims file or the electronic record.  Accordingly, the March 2012 RO hearing transcript should be added to the record.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, all periods of active duty and active duty for training should be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the transcript from the Veteran's personal hearing at the RO in March 2012.  

2.  Verify all periods of active duty, active duty for training, and inactive duty training and provide notice to the Veteran of how to substantiate a claim of service connection for a disability incurred during active duty for training and inactive duty for training pursuant to 38 C.F.R. § 3.159.  

3.  Obtain copies of any outstanding VA records pertinent to the Veteran's claim.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  Properly notify the Veteran if any identified records are unavailable and further action to obtain them would be futile.  

4.  After all outstanding records are obtained, schedule the Veteran for a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss.  The examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss is related to excessive noise exposure in service and/or had its onset during any period of active duty, active duty for training, or as a result of injury (acoustic trauma) during inactive duty training regardless of when the initial hearing loss was first identified.  If it is determined that the Veteran had a hearing loss disability prior to his Iraq deployment, the RO should opine as to whether it is at least as likely as not that any pre-existing hearing loss underwent a permanent increase in severity during service in Iraq.  The claims files must be reviewed and in that regard, the examiner's attention is directed to credible reports of excessive noise exposure in service and the Veteran's credible report that he first noticed a loss of hearing as soon as he returned from Iraq and was in a quiet environment.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


